Citation Nr: 1646921	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  13-30 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for right foot disability.

2.  Entitlement to service connection for right shoulder disability, to include as secondary to service-connected disability.

3.  Entitlement to service connection for right hip disability, to include as secondary to service-connected disability.

4.  Entitlement to service connection for left hip disability, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to January 1986, and from December 1988 to August 1992.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In June 2016, the Veteran testified during a Board Central Office hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic claims file.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.
 
The issues of entitlement to service connection for right shoulder, right hip, and left hip disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

Pes planus of the right foot was incurred in service.


CONCLUSION OF LAW

Pes planus of the right foot was incurred in service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Given the favorable disposition of the claim for service connection for right foot disability, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

II.  Legal Criteria and Analysis

The Veteran contends that he is entitled to service connection for a right foot disability, as he believes that this disability had its onset in service.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  The Court has established that 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 38 U.S.C.A. § 1101, which does not include the claimed disability currently on appeal.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's service treatment records include a report dated in October 1963, the day following the Veteran's entrance to service notes that the Veteran was re-examined on that date and found physically qualified for service, though a defect of bilateral, asymptomatic pes planus was indicated.

There are also a few notations regarding complaints or treatment related to the right foot in service.  In August 1974, the Veteran was treated for fracture of the right great toe associated with soft tissue injury.  In July 1986, it was noted that the Veteran complained of right foot pain and had been seen by podiatry for mild sesamoiditis.  He was assessed with tinea pedis and foot pain.  The Veteran denied foot trouble on report of medical history at discharge in May 1992, and no abnormalities of the feet were indicated on May 1992 retirement examination.

Following service, on VA examination in May 2013, the Veteran reported an onset of pes planus in boot camp.  The Veteran reported that the condition began when he put on a pair of boots and performed a lot of marching and running in boots.  With respect to current functional impact, the Veteran indicated that he did not stay on his feet for long periods of time and wore sneakers 90 percent of the time.  He endorsed pain, with pain accentuated on use.  Pain remained despite arch supports or other supports or orthotics.

Objectively, the examiner noted decreased longitudinal arch height on weight-bearing.  

The examiner diagnosed bilateral pes planus and noted a date of onset during the Veteran's boot camp.

The examiner determined that the claimed bilateral pes planus was at least as likely as not incurred in or caused by service.  In so finding, the examiner noted that the Veteran was seen for pes planus in October 1963, and this was a chronic condition lasting many years, as seen in the Veteran.  The examiner noted that the Veteran was in service from approximately 1963 to 1992 and served during the Vietnam War.

During the Veteran's Board hearing, the Veteran testified that he suffered from right foot pain during service, though he did not complain or go to sick call.  The Veteran described the activities performed in service, including helicopter jumps, patrols, hiking, and carrying heavy equipment.

Additional laws and regulations apply when there is evidence that a disability preexisted service.  Every Veteran is presumed to have been in sound condition at entry into service, except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

At the outset, the Board notes that while asymptomatic bilateral pes planus was indicated on a report dated the day following the Veteran's entrance into service, an actual enlistment examination is not of record.  As such, a right foot condition recorded in an examination report at entrance is not of record, and thus pes planus was not "noted" at entry.  There is otherwise no indication of preexisting pes planus.  Accordingly, the Veteran is presumed sound at entry.

While service treatment records do not note treatment for pes planus per say outside of the October 1963 notation, the Veteran did seek treatment for right foot complaints.  In addition, the Veteran has presented competent, credible testimony regarding his in-service duties and physical impact on his feet.  Finally, the May 2013 examiner places the onset of pes planus in service related to duties in boot camp and discussed the chronic nature of the disability.  There is no opinion to the contrary.

Moreover, the Board notes that the RO has already awarded service connection for left foot pes planus on the basis of the May 2013 examination results.

Therefore, the Board concludes that the Veteran's right foot pes planus had its onset in service, and accordingly, service connection for right foot pes planus is granted.


ORDER

Service connection for right foot pes planus is granted.


REMAND

The Board's review of the claims file reveals that additional development on the claims for service connection for right shoulder, right hip, and left hip disabilities is warranted.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the claimed right shoulder disability, the Veteran contends that he is entitled to service connection for this disability, as he believes that the disability was incurred in service or is secondary to a service-connected disability, to include his service-connected cervical and lumbar spine disabilities.

The Veteran's service treatment records reflects that he complained of pain in the shoulders on various occasions, including in April 1980, when he reported pain in the upper back and shoulders and was assessed with thoracic and lumbar myofascial syndrome, in September 1988 when his neck and shoulder pain was assessed as scapuloskeletal syndrome, and in March 1990, when he was assessed with right shoulder pain of unclear etiology.  

Post-service treatment records from Dr. D. of the National Military Medical Center dated in 2010 note complaint of right shoulder pain with decreased range of motion, and an assessment of osteoarthritis.   A March 2010 x-ray of the right shoulder revealed degenerative changes of the right acromioclavicular joint.  In March 2010, the Dr. D. noted that the Veteran's right shoulder pain was likely due to degenerative joint disease in the cervical region causing nerve pain.

Given the foregoing, and that the Veteran has not been afforded an examination with respect to this claim, the Board believes that examination to determine the nature and etiology of the claimed right shoulder disability is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the right and left hips, the Veteran's service treatment records do not reflect complaint, treatment, or diagnosis with respect to either hip.  However, the Veteran has testified as to the various physical activities performed during service, including patrols, jumping out of helicopters, hiking, and carrying of heavy equipment.  He reported onset of symptoms in service that he had been diagnosed with degenerative arthritis of the hips.  He has also expressed his belief that his hip/lower extremity symptoms were related to his service-connected lumbar spine disability.

The Veteran's post service treatment records from Dr. D. dated in 2009 and 2010 reflect complaint of bilateral hip pain.  In August 2009, Dr. D. related the Veteran's lower extremity complaints to piriformis syndrome.  The Board notes that the Veteran has been granted service connection for this neurological disability affecting both lower extremities, as secondary to his service connected lumbar spine disability.  It is unclear as to whether the Veteran has additional disability, including arthritis, in the hips, though an August 2010 treatment report indicates that past imaging had shown arthritis in multiple areas.

Given that the record reflects potential hip disability including arthritis - outside of the piriformis syndrome for which is already service-connected - and the Veteran's report of symptoms in service and since service or related to service-connected disability, the Board believes the Veteran should likewise be afforded an examination with respect to these claims.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims for service connection for right shoulder and right and left hip disabilities, to include as secondary to service-connected disability.  In particular, the Veteran should be requested to submit, or authorize VA to obtain, complete records from his TriCare providers.

2.  Thereafter, the Veteran should be afforded a VA examination by an appropriate examiner with respect to the claimed right shoulder and right and left hip disabilities. The entire claims file must be made available to the examiner designated to examine the Veteran.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should identify all current right shoulder, right hip and left hip disabilities, to include consideration of whether there is any neurological disorder (other than the service-connected piriformis syndrome) related to the shoulder or hips.  Then, with respect to each diagnosed disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current shoulder or hip disability 1) was incurred in service or is otherwise medically related to service, to include the notations of shoulder pain therein and the Veteran's report of his in-service physical duties and resulting symptoms, including repetitive helicopter jumps from 10 to 15 feet while carrying 100 pounds of gear; or, 2) was caused by or aggravated (permanently increased in severity beyond the natural progress of the condition) by a service-connected disability, to specifically include his service-connected cervical spine, lumbar spine, left shoulder, lower extremity, and foot disabilities.  In providing this opinion, the examiner should take into account a March 2010 assessment by Dr. D. that the Veteran's right shoulder pain was likely due to degenerative joint disease in the cervical region causing nerve pain.

The examiner is advised that the Veteran is competent to report symptoms and treatment, to include reports of symptoms and treatment in and since service, and that his reports must be taken into account.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached with full discussion of the facts and medical principles involved.

4.  Then, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


